DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MEGAN H. CAMPBELL,
                            Appellant,

                                     v.

                         RYAN T. CAMPBELL,
                              Appellee.

                              No. 4D18-2369

                              [April 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne E. Fahnestock, Judge; L.T. Case No. 17-
002238 FMCE (35).

   Nicole Nicolette Mace, West Palm Beach, for appellant.

  Terrence P. O'Connor of Morgan, Carratt & O'Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.